Citation Nr: 1744415	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-12 276	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability from an intraoperative spiral midshaft fracture of the left humerus that occurred in a VA facility on February 24, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant joined the United States Army Reserve in June 1995, and served an initial period of active duty for training (ACDUTRA) from August 15, 1995 to December 15, 1995.  He subsequently was called to active duty in the United States Army from February 2003 to October 2003, including five months in Kuwait and Iraq.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In June 2016, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A),(B); Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Review of the evidence of record reveals that the appellant was involved in a truck accident in October 2007, and he was burned over 75 percent of his body with multiple fractures of his upper and lower extremities, including a fractured left ulna.  He subsequently incurred heterotropic bone ossification and compartment syndrome of the left upper extremity.  A November 2008 VA wound progress note states that the appellant had evidence of ulnar and medial neuropathy in both upper extremities, as well as a positive Tinel's sign, a positive Wartenberg's sign and a positive Froment's sign on the left.  He had decreased sensation in all fingers.  

The appellant underwent surgery on his left shoulder in a VA facility on February 24, 2009.  The preoperative diagnoses were severe burns, frozen left shoulder and shoulder entrapment.  As reflected in the operation report, the surgeon stated that the appellant had had approximately 25 percent of retained motion in the left shoulder prior to the surgery and that 75 percent of range of motion in the left shoulder was achieved during the surgery.  Then, during attempts to manipulate the shoulder, a spiral midshaft fracture of the left humerus occurred.  

Post-surgery, a May 2009 VA history and physical report indicates that the appellant had a frozen left shoulder with the elbow contracted in 90 degrees of flexion with little use of the left hand.  There was significant damage to the nerves of both arms with limited grasp in the right hand and no grasp in the left hand.  The appellant denied impaired sensation in his arms.  The contractures of the upper extremity joints were attributed to the burns and treatment for the burns (skin grafts).  A July 2009 problem list includes diagnoses of osteopenia, traumatic myositis ossificans, contracture of joint of multiple sites and scar conditions and fibrosis of the skin.  A July 2009 orthopedic surgery note indicates that the appellant was able to move his left hand and digits and that most of the paresthesias were resolved.  He was noted to have increased movement in his left arm as well.  Pain was described as resolved.

An April 2011 VA medical opinion indicates that the appellant's humeral fracture was a known risk of the procedure and that the consent form listed fractures as a possible outcome.  Review of the consent form reveals that the known risks of the scheduled procedures included nerve injury; temporary or permanent numbness/weakness of the extremity; associated fractures secondary to the surgical procedure; and less than complete recovery of normal functions or pain relief.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As previously stated, the RO obtained a medical opinion, in April 2011, from a VA physician who reviewed the claims file.  However, the medical opinion did not delineate the type, extent or severity of the appellant's left upper problems that existed prior to February 24, 2009, versus the type, extent or severity of the appellant's left upper extremity problems that existed after that date, including whether or not any preexisting condition had been aggravated as a result of the documented spiral midshaft humeral fracture.  Furthermore, while the Veteran testified during his June 2016 Travel Board that he had experienced neurological problems in his left upper extremity after his February 2009 humeral fracture, the April 2011 VA medical opinion only addressed the fact that the fracture occurred and not the effect the fracture had on the appellant.  Clearly, then, the April 2011 VA medical reviewer's opinion is inadequate to this extent.

Thus, the Board finds that a medical examination is necessary in order to address whether any additional orthopedic or neurological disability developed after the February 24, 2009 surgery, and if so, whether that additional disability was related to the documented spiral midshaft left humerus fracture that day.  In addition, it should be determined whether said additional disability would not be considered an ordinary risk of the treatment provided.  

Finally, while the case is in remand status, all outstanding VA treatment records dated from 2008 onward must be obtained and associated with the claims file.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statute, regulation and any other applicable legal precedent has been completed. 

2.  Obtain all VA inpatient and outpatient records not already in the claims file from 2008 onward.

3.  After the above development has been completed, arrange for examination of the appellant by a VA orthopedic surgeon.  The entire claims file and this remand must be reviewed.  All appropriate testing should be accomplished.  The physician must provide reasons for the opinions.

The physician must provide an opinion as to the following:

A)  As reflected in the medical treatment records dated prior to February 24, 2009, as well as the Veteran's June 2016 testimony, what, if any, were the Veteran's manifestations of left upper extremity joint pathology present prior to February 24, 2009?  Did the Veteran have any range of motion of the left shoulder at that time?  

B)  Has the Veteran been diagnosed with any chronic left upper extremity joint pathology since February 24, 2009?  What are his current manifestations of left upper extremity joint pathology?

C)  Is any portion of the Veteran's current left upper extremity orthopedic pathology directly due to the February 24, 2009 intraoperative spiral midshaft fracture of the left humerus or the result of some aggravation of a pre-existing disorder which occurred in connection with the intraoperative humerus fracture?  Did the intraoperative humerus fracture result in any additional disability?  If any previously diagnosed condition is not currently present, specify the time period after February 24, 2009 said condition was present and date it resolved.

D)  Is it as likely as not that VA failed to exercise the degree of care in connection with the February 24, 2009 intraoperative humerus fracture that would be expected of a reasonable health care provider? 
      
E)  Is there any additional left upper extremity disability that a reasonable health care provider would not have foreseen? 

Note: Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

4.  After the above development has been completed, arrange for an examination of the Veteran by a VA neurologist.  The entire claims file and this remand must be reviewed.  All appropriate testing should be accomplished.  The physician must provide reasons for the opinions.

The physician must provide an opinion as to the following:

A)  As reflected in the medical treatment records dated prior to February 24, 2009, as well as the Veteran's June 2016 testimony, what were the Veteran's manifestations of left upper extremity neurological pathology present prior to February 24, 2009?  Did the Veteran have any chronic left upper extremity neurological pathology as of that date?  

B)  Has the Veteran been diagnosed with any chronic neurological pathology of the left upper extremity since February 24, 2009?  What are his current manifestations of neurological pathology of the left upper extremity?  

C)  Is any portion of the Veteran's current left upper extremity neurological pathology directly due to the February 24, 2009 intraoperative fracture of the left humerus or the result of some aggravation of a pre-existing disorder which occurred in connection with the February 2009 intraoperative left humerus fracture?  Did the February 24, 2009 intraoperative fracture of the left humerus result in any additional disability?  If any previously diagnosed condition is not currently present, specify the time period after February 24, 2009 said condition was present and date it resolved.

D)  Is it as likely as not that VA failed to exercise the degree of care in connection with the February 24, 2009 intraoperative left humerus fracture that would be expected of a reasonable health care provider?
      
E)  Is there any additional left upper extremity disability that a reasonable health care provider would not have foreseen? 

Note: Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

5.  As to each of the above questions, each physician must state the conclusion on an at least as likely as not basis (i.e., to at least a 50-50 degree of probability).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion cannot be provided without resort to speculation, the physician must state whether the inability is due to the limits of the physician's medical knowledge, the limits of medical knowledge in general; or there is additional information that would permit the opinion to be provided.

6.  Conduct a review to verify that all requested opinions had been offered and if information was deemed lacking, refer the report to the VA examining physician(s) for corrections or additions.  

7.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the 38 U.S.C.A. § 1151 issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

